Exhibit 10.4

 

ISDA®

 

International Swaps and Derivatives Association, Inc.

 

2002 MASTER AGREEMENT

 

dated as of January 6, 2016

 

COMERICA BANK,

 

and

 

MACK-CALI REALTY, L.P.,

A Texas Banking Association

 

 

 

a Delaware limited partnership

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions.  This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.

 

Accordingly, the parties agree as follows:—

 

1.                                      Interpretation

 

(a)                                 Definitions.  The terms defined in
Section 14 and elsewhere in this Master Agreement will have the meanings therein
specified for the purpose of this Master Agreement.

 

(b)                                 Inconsistency.  In the event of any
inconsistency between the provisions of the Schedule and the other provisions of
this Master Agreement, the Schedule will prevail.  In the event of any
inconsistency between the provisions of any Confirmation and this Master
Agreement, such Confirmation will prevail for the purpose of the relevant
Transaction.

 

(c)                                  Single Agreement.  All Transactions are
entered into in reliance on the fact that this Master Agreement and all
Confirmations form a single agreement between the parties (collectively referred
to as this “Agreement”), and the parties would not otherwise enter into any
Transactions.

 

2.                                      Obligations

 

(a)                                 General Conditions.

 

(i)                                     Each party will make each payment or
delivery specified in each Confirmation to be made by it, subject to the other
provisions of this Agreement.

 

(ii)                                  Payments under this Agreement will be made
on the due date for value on that date in the place of the account specified in
the relevant Confirmation or otherwise pursuant to this Agreement, in freely
transferable funds and in the manner customary for payments in the required
currency.  Where settlement is by delivery (that is, other than by payment),
such delivery will be made for receipt on the due date in the manner customary
for the relevant obligation unless otherwise specified in the relevant
Confirmation or elsewhere in this Agreement.

 

1

--------------------------------------------------------------------------------


 

(iii)                               Each obligation of each party under
Section 2(a)(i) is subject to (1) the condition precedent that no Event of
Default or Potential Event of Default with respect to the other party has
occurred and is continuing, (2) the condition precedent that no Early
Termination Date in respect of the relevant Transaction has occurred or been
effectively designated and (3) each other condition specified in this Agreement
to be a condition precedent for the purpose of this Section 2(a)(iii).

 

(b)                                 Change of Account.  Either party may change
its account for receiving a payment or delivery by giving notice to the other
party at least five Local Business Days prior to the Scheduled Settlement Date
for the payment or delivery to which such change applies unless such other party
gives timely notice of a reasonable objection to such change.

 

(c)                                  Netting of Payments.  If on any date
amounts would otherwise be payable:—

 

(i)                                     in the same currency; and

 

(ii)                                  in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction.  The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions).  If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing.  This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

 

(d)                                 Deduction or Withholding for Tax.

 

(i)                                     Gross-Up. All payments under this
Agreement will be made without any deduction or withholding for or on account of
any Tax unless such deduction or withholding is required by any applicable law,
as modified by the practice of any relevant governmental revenue authority, then
in effect.  If a party is so required to deduct or withhold, then that party
(“X”) will:—

 

(1)                                 promptly notify the other party (“Y”) of
such requirement;

 

(2)                                 pay to the relevant authorities the full
amount required to be deducted or withheld (including the full amount required
to be deducted or withheld from any additional amount paid by X to Y under this
Section 2(d)) promptly upon the earlier of determining that such deduction or
withholding is required or receiving notice that such amount has been assessed
against Y;

 

(3)                                 promptly forward to Y an official receipt
(or a certified copy), or other documentation reasonably acceptable to Y,
evidencing such payment to such authorities; and

 

2

--------------------------------------------------------------------------------


 

(4)                                 if such Tax is an Indemnifiable Tax, pay to
Y, in addition to the payment to which Y is otherwise entitled under this
Agreement, such additional amount as is necessary to ensure that the net amount
actually received by Y (free and clear of Indemnifiable Taxes, whether assessed
against X or Y) will equal the full amount Y would have received had no such
deduction or withholding been required.  However, X will not be required to pay
any additional amount to Y to the extent that it would not be required to be
paid but for:—

 

(A)                               the failure by Y to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)                               the failure of a representation made by Y
pursuant to Section 3(f) to be accurate and true unless such failure would not
have occurred but for (I) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, after a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

(ii)                                  Liability. If:—

 

(1)                                 X is required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, to make
any deduction or withholding in respect of which X would not be required to pay
an additional amount to Y under Section 2(d)(i)(4);

 

(2)                                 X does not so deduct or withhold; and

 

(3)                                 a liability resulting from such Tax is
assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3.                                      Representations

 

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement).  If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

 

(a)                                 Basic Representations.

 

(i)                                     Status.  It is duly organized and
validly existing under the laws of the jurisdiction of its organization or
incorporation and, if relevant under such laws, in good standing;

 

(ii)                                  Powers.  It has the power to execute this
Agreement and any other documentation relating to this Agreement to which it is
a party, to deliver this Agreement and any other documentation relating to this
Agreement that it is required by this Agreement to deliver and to perform its
obligations under this Agreement and any obligations it has under any Credit
Support Document to which it is a party and has taken all necessary action to
authorize such execution, delivery and performance;

 

3

--------------------------------------------------------------------------------


 

(iii)                               No Violation or Conflict.  Such execution,
delivery and performance do not violate or conflict with any law applicable to
it, any provision of its constitutional documents, any order or judgment of any
court or other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

 

(iv)                              Consents.  All governmental and other consents
that are required to have been obtained by it with respect to this Agreement or
any Credit Support Document to which it is a party have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with; and

 

(v)                                 Obligations Binding.  Its obligations under
this Agreement and any Credit Support Document to which it is a party constitute
its legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(b)                                 Absence of Certain Events.  No Event of
Default or Potential Event of Default or, to its knowledge, Termination Event
with respect to it has occurred and is continuing and no such event or
circumstance would occur as a result of its entering into or performing its
obligations under this Agreement or any Credit Support Document to which it is a
party.

 

(c)                                  Absence of Litigation.  There is not
pending or, to its knowledge, threatened against it, any of its Credit Support
Providers or any of its applicable Specified Entities any action, suit or
proceeding at law or in equity or before any court, tribunal, governmental body,
agency or official or any arbitrator that is likely to affect the legality,
validity or enforceability against it of this Agreement or any Credit Support
Document to which it is a party or its ability to perform its obligations under
this Agreement or such Credit Support Document.

 

(d)                                 Accuracy of Specified Information.  All
applicable information that is furnished in writing by or on behalf of it to the
other party and is identified for the purpose of this Section 3(d) in the
Schedule is, as of the date of the information, true, accurate and complete in
every material respect.

 

(e)                                  Payer Tax Representation.  Each
representation specified in the Schedule as being made by it for the purpose of
this Section 3(e) is accurate and true.

 

(f)                                   Payee Tax Representations.  Each
representation specified in the Schedule as being made by it for the purpose of
this Section 3(f) is accurate and true.

 

(g)                                  No Agency.  It is entering into this
Agreement, including each Transaction, as principal and not as agent of any
person or entity.

 

4.                                      Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 

(a)                                 Furnish Specified Information.  It will
deliver to the other party or, in certain cases under clause (iii) below, to
such government or taxing authority as the other party reasonably directs:—

 

(i)                                     any forms, documents or certificates
relating to taxation specified in the Schedule or any Confirmation,

 

(ii)                                  any other documents specified in the
Schedule or any Confirmation; and

 

4

--------------------------------------------------------------------------------


 

(iii)                               upon reasonable demand by such other party,
any form or document that may be required or reasonably requested in writing in
order to allow such other party or its Credit Support Provider to make a payment
under this Agreement or any applicable Credit Support Document without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
such other party and to be executed and to be delivered with any reasonably
required certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)                                 Maintain Authorizations.  It will use all
reasonable efforts to maintain in full force and effect all consents of any
governmental or other authority that are required to be obtained by it with
respect to this Agreement or any Credit Support Document to which it is a party
and will use all reasonable efforts to obtain any that may become necessary in
the future.

 

(c)                                  Comply With Laws.  It will comply in all
material respects with all applicable laws and orders to which it may be subject
if failure so to comply would materially impair its ability to perform its
obligations under this Agreement or any Credit Support Document to which it is a
party.

 

(d)                                 Tax Agreement.  It will give notice of any
failure of a representation made by it under Section 3(f) to be accurate and
true promptly upon learning of such failure.

 

(e)                                  Payment of Stamp Tax.  Subject to
Section 11, it will pay any Stamp Tax levied or imposed upon it or in respect of
its execution or performance of this Agreement by a jurisdiction in which it is
incorporated, organized, managed and controlled or considered to have its seat,
or where an Office through which it is acting for the purpose of this Agreement
is located (“Stamp Tax Jurisdiction”), and will indemnify the other party
against any Stamp Tax levied or imposed upon the other party or in respect of
the other party’s execution or performance of this Agreement by any such Stamp
Tax Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5.                                      Events of Default and Termination Events

 

(a)                                 Events of Default.  The occurrence at any
time with respect to a party or, if applicable, any Credit Support Provider of
such party or any Specified Entity of such party of any of the following events
constitutes (subject to Sections 5(c) and 6(e)(iv)) an event of default (an
“Event of Default”) with respect to such party:—

 

(i)                                     Failure to Pay or Deliver.  Failure by
the party to make, when due, any payment under this Agreement or delivery under
Section 2(a)(i) or 9(h)(i)(2) or (4) required to be made by it if such failure
is not remedied on or before the first Local Business Day in the case of any
such payment or the first Local Delivery Day in the case of any such delivery
after, in each case, notice of such failure is given to the party;

 

(ii)                                  Breach of Agreement; Repudiation of
Agreement.

 

(1)                                 Failure by the party to comply with or
perform any agreement or obligation (other than an obligation to make any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) or to give notice of a Termination Event or any agreement or obligation
under Section 4(a)(i), 4(a)(iii) or 4(d)) to be complied with or performed by
the party in accordance with this Agreement if such failure is not remedied
within 30 days after notice of such failure is given to the party; or

 

5

--------------------------------------------------------------------------------


 

(2)                                 the party disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, this Master
Agreement, any Confirmation executed and delivered by that party or any
Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);

 

(iii)                               Credit Support Default.

 

(1)                                 Failure by the party or any Credit Support
Provider of such party to comply with or perform any agreement or obligation to
be complied with or performed by it in accordance with any Credit Support
Document if such failure is continuing after any applicable grace period has
elapsed;

 

(2)                                 the expiration or termination of such Credit
Support Document or the failing or ceasing of such Credit Support Document, or
any security interest granted by such party or such Credit Support Provider to
the other party pursuant to any such Credit Support Document, to be in full
force and effect for the purpose of this Agreement (in each case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or

 

(3)                                 the party or such Credit Support Provider
disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of, such Credit Support Document (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);

 

(iv)                              Misrepresentation.  A representation (other
than a representation under Section 3(e) or 3(f)) made or repeated or deemed to
have been made or repeated by the party or any Credit Support Provider of such
party in this Agreement or any Credit Support Document proves to have been
incorrect or misleading in any material respect when made or repeated or deemed
to have been made or repeated;

 

(v)                                 Default Under Specified Transaction.  The
party, any Credit Support Provider of such party or any applicable Specified
Entity of such party:—

 

(1)                                 defaults (other than by failing to make a
delivery) under a Specified Transaction or any credit support arrangement
relating to a Specified Transaction and, after giving effect to any applicable
notice requirement or grace period, such default results in a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction;

 

(2)                                 defaults, after giving effect to any
applicable notice requirement or grace period, in making any payment due on the
last payment or exchange date of, or any payment on early termination of, a
Specified Transaction (or, if there is no applicable notice requirement or grace
period, such default continues for at least one Local Business Day);

 

(3)                                 defaults in making any delivery due under
(including any delivery due on the last delivery or exchange date of) a
Specified Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, all transactions outstanding
under the documentation applicable to that Specified Transaction; or

 

(4)                                 disaffirms, disclaims, repudiates or
rejects, in whole or in part, or challenges the validity of, a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction that is, in either case, confirmed or evidenced by a document or
other confirming evidence

 

6

--------------------------------------------------------------------------------


 

executed and delivered by that party, Credit Support Provider or Specified
Entity (or such action is taken by any person or entity appointed or empowered
to operate it or act on its behalf);

 

(vi)                              Cross-Default.  If “Cross-Default” is
specified in the Schedule as applying to the party, the occurrence or existence
of:—

 

(1)                                 a default, event of default or other similar
condition or event (however described) in respect of such party, any Credit
Support Provider of such party or any applicable Specified Entity of such party
under one or more agreements or instruments relating to Specified Indebtedness
of any of them (individually or collectively) where the aggregate principal
amount of such agreements or instruments, either alone or together with the
amount, if any, referred to in clause (2) below, is not less than the applicable
Threshold Amount (as specified in the Schedule) which has resulted in such
Specified Indebtedness becoming, or becoming capable at such time of being
declared, due and payable under such agreements or instruments before it would
otherwise have been due and payable; or

 

(2)                                 a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments under such agreements or instruments on the due date for
payment (after giving effect to any applicable notice requirement or grace
period) in an aggregate amount, either alone or together with the amount, if
any, referred to in clause (1) above, of not less than the applicable Threshold
Amount;

 

(vii)                           Bankruptcy.  The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party:—

 

(1)                                 is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (2) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (3) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4)(A) institutes or has
instituted against it, by a regulator, supervisor or any similar official with
primary insolvency, rehabilitative or regulatory jurisdiction over it in the
jurisdiction of its incorporation or organization or the jurisdiction of its
head or home office, a proceeding seeking a judgment of insolvency or bankruptcy
or any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation by it or such regulator, supervisor or similar official, or (B) has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and such proceeding or petition is instituted or
presented by a person or entity not described in clause (A) above and either
(I) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation or
(II) is not dismissed, discharged, stayed or restrained in each case within 15
days of the institution or presentation thereof; (5) has a resolution passed for
its winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 15 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (1) to (7) above (inclusive); or (9) takes any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts; or

 

7

--------------------------------------------------------------------------------


 

(viii)                        Merger Without Assumption.  The party or any
Credit Support Provider of such party consolidates or amalgamates with, or
merges with or into, or transfers all or substantially all its assets to, or
reorganizes, reincorporates or reconstitutes into or as, another entity and, at
the time of such consolidation, amalgamation, merger, transfer, reorganization,
reincorporation or reconstitution:—

 

(1)                                 the resulting, surviving or transferee
entity fails to assume all the obligations of such party or such Credit Support
Provider under this Agreement or any Credit Support Document to which it or its
predecessor was a party; or

 

(2)                                 the benefits of any Credit Support Document
fail to extend (without the consent of the other party) to the performance by
such resulting, surviving or transferee entity of its obligations under this
Agreement.

 

(b)                                 Termination Events.  The occurrence at any
time with respect to a party or, if applicable, any Credit Support Provider of
such party or any Specified Entity of such party of any event specified below
constitutes (subject to Section 5(c)) an Illegality if the event is specified in
clause (i) below, a Force Majeure Event if the event is specified in clause
(ii) below, a Tax Event if the event is specified in clause (iii) below, a Tax
Event Upon Merger if the event is specified in clause (iv) below, and, if
specified to be applicable, a Credit Event Upon Merger if the event is specified
pursuant to clause (v) below or an Additional Termination Event if the event is
specified pursuant to clause (vi) below:—

 

(i)                                     Illegality.  After giving effect to any
applicable provision, disruption fallback or remedy specified in, or pursuant
to, the relevant Confirmation or elsewhere in this Agreement, due to an event or
circumstance (other than any action taken by a party or, if applicable, any
Credit Support Provider of such party) occurring after a Transaction is entered
into, it becomes unlawful under any applicable law (including without limitation
the laws of any country in which payment, delivery or compliance is required by
either party or any Credit Support Provider, as the case may be), on any day, or
it would be unlawful if the relevant payment, delivery or compliance were
required on that day (in each case, other than as a result of a breach by the
party of Section 4(b)):—

 

(1)                                 for the Office through which such party
(which will be the Affected Party) makes and receives payments or deliveries
with respect to such Transaction to perform any absolute or contingent
obligation to make a payment or delivery in respect of such Transaction, to
receive a payment or delivery in respect of such Transaction or to comply with
any other material provision of this Agreement relating to such Transaction; or

 

(2)                                 for such party or any Credit Support
Provider of such party (which will be the Affected Party) to perform any
absolute or contingent obligation to make a payment or delivery which such party
or Credit Support Provider has under any Credit Support Document relating to
such Transaction, to receive a payment or delivery under such Credit Support
Document or to comply with any other material provision of such Credit Support
Document;

 

(ii)                                  Force Majeure Event. After giving effect
to any applicable provision, disruption fallback or remedy specified in, or
pursuant to, the relevant Confirmation or elsewhere in this Agreement, by reason
of force majeure or act of state occurring after a Transaction is entered into,
on any day:—

 

(1)                                 the Office through which such party (which
will be the Affected Party) makes and receives payments or deliveries with
respect to such Transaction is prevented from performing any absolute or
contingent obligation to make a payment or delivery in respect of such
Transaction, from receiving a payment or delivery in respect of such Transaction
or from complying with any other material provision of this Agreement relating
to such Transaction (or would be so prevented if such payment, delivery or
compliance were required on that day), or it becomes impossible or impracticable
for such Office so to perform, receive or comply (or it would be impossible or

 

8

--------------------------------------------------------------------------------


 

impracticable for such Office so to perform, receive or comply if such payment,
delivery or compliance were required on that day); or

 

(2)                                 such party or any Credit Support Provider of
such party (which will be the Affected Party) is prevented from performing any
absolute or contingent obligation to make a payment or delivery which such party
or Credit Support Provider has under any Credit Support Document relating to
such Transaction, from receiving a payment or delivery under such Credit Support
Document or from complying with any other material provision of such Credit
Support Document (or would be so prevented if such payment, delivery or
compliance were required on that day), or it becomes impossible or impracticable
for such party or Credit Support Provider so to perform, receive or comply (or
it would be impossible or impracticable for such party or Credit Support
Provider so to perform, receive or comply if such payment, delivery or
compliance were required on that day),

 

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

 

(iii)                               Tax Event.  Due to (1) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, after a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (2) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Settlement Date (A) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 9(h)) or (B) receive a payment from which an amount is required to be
deducted or withheld for or on account of a Tax (except in respect of interest
under Section 9(h)) and no additional amount is required to be paid in respect
of such Tax under Section 2(d)(i)(4) (other than by reason of
Section 2(d)(i)(4)(A) or (B));

 

(iv)                              Tax Event Upon Merger.  The party (the
“Burdened Party”) on the next succeeding Scheduled Settlement Date will either
(1) be required to pay an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Tax in respect of which the other party is not required to pay
an additional amount (other than by reason of Section 2(d)(i)(4)(A) or (B)), in
either case as a result of a party consolidating or amalgamating with, or
merging with or into, or transferring all or substantially all its assets (or
any substantial part of the assets comprising the business conducted by it as of
the date of this Master Agreement) to, or reorganizing, reincorporating or
reconstituting into or as, another entity (which will be the Affected Party)
where such action does not constitute a Merger Without Assumption;

 

(v)                                 Credit Event Upon Merger.  If “Credit Event
Upon Merger” is specified in the Schedule as applying to the party, a Designated
Event (as defined below) occurs with respect to such party, any Credit Support
Provider of such party or any applicable Specified Entity of such party (in each
case, “X”) and such Designated Event does not constitute a Merger Without
Assumption, and the creditworthiness of X or, if applicable, the successor,
surviving or transferee entity of X, after taking into account any applicable
Credit Support Document, is materially weaker immediately after the occurrence
of such Designated Event than that of X immediately prior to the occurrence of
such Designated Event (and, in any such event, such party or its successor,
surviving or transferee entity, as appropriate, will be the Affected Party).  A
“Designated Event” with respect to X means that:—

 

(1)                                 X consolidates or amalgamates with, or
merges with or into, or transfers all or substantially all its assets (or any
substantial part of the assets comprising the business conducted

 

9

--------------------------------------------------------------------------------


 

by X as of the date of this Master Agreement) to, or reorganizes, reincorporates
or reconstitutes into or as, another entity;

 

(2)                                 any person, related group of persons or
entity acquires directly or indirectly the beneficial ownership of (A) equity
securities having the power to elect a majority of the board of directors (or
its equivalent) of X or (B) any other ownership interest enabling it to exercise
control of X; or

 

(3)                                 X effects any substantial change in its
capital structure by means of the issuance, incurrence or guarantee of debt or
the issuance of (A) preferred stock or other securities convertible into or
exchangeable for debt or preferred stock or (B) in the case of entities other
than corporations, any other form of ownership interest; or

 

(vi)                              Additional Termination Event.  If any
“Additional Termination Event” is specified in the Schedule or any Confirmation
as applying, the occurrence of such event (and, in such event, the Affected
Party or Affected Parties will be as specified for such Additional Termination
Event in the Schedule or such Confirmation).

 

(c)                                  Hierarchy of Events.

 

(i)                                     An event or circumstance that
constitutes or gives rise to an Illegality or a Force Majeure Event will not,
for so long as that is the case, also constitute or give rise to an Event of
Default under Section 5(a)(i), 5(a)(ii)(l) or 5(a)(iii)(1) insofar as such event
or circumstance relates to the failure to make any payment or delivery or a
failure to comply with any other material provision of this Agreement or a
Credit Support Document, as the case may be.

 

(ii)                                  Except in circumstances contemplated by
clause (i) above, if an event or circumstance which would otherwise constitute
or give rise to an Illegality or a Force Majeure Event also constitutes an Event
of Default or any other Termination Event, it will be treated as an Event of
Default or such other Termination Event, as the case may be, and will not
constitute or give rise to an Illegality or a Force Majeure Event.

 

(iii)                               If an event or circumstance which would
otherwise constitute or give rise to a Force Majeure Event also constitutes an
Illegality, it will be treated as an Illegality, except as described in clause
(ii) above, and not a Force Majeure Event.

 

(d)                                 Deferral of Payments and Deliveries During
Waiting Period.  If an Illegality or a Force Majeure Event has occurred and is
continuing with respect to a Transaction, each payment or delivery which would
otherwise be required to be made under that Transaction will be deferred to, and
will not be due until:—

 

(i)                                     the first Local Business Day or, in the
case of a delivery, the first Local Delivery Day (or the first day that would
have been a Local Business Day or Local Delivery Day, as appropriate, but for
the occurrence of the event or circumstance constituting or giving rise to that
Illegality or Force Majeure Event) following the end of any applicable Waiting
Period in respect of that Illegality or Force Majeure Event, as the case may be;
or

 

(ii)                                  if earlier, the date on which the event or
circumstance constituting or giving rise to that Illegality or Force Majeure
Event ceases to exist or, if such date is not a Local Business Day or, in the
case of a delivery, a Local Delivery Day, the first following day that is a
Local Business Day or Local Delivery Day, as appropriate.

 

(e)                                  Inability of Head or Home Office to Perform
Obligations of Branch.  If (i) an Illegality or a Force Majeure Event occurs
under Section 5(b)(i)(1) or 5(b)(ii)(1) and the relevant Office is not the
Affected Party’s head

 

10

--------------------------------------------------------------------------------


 

or home office, (ii) Section 10(a) applies, (iii) the other party seeks
performance of the relevant obligation or compliance with the relevant provision
by the Affected Party’s head or home office and (iv) the Affected Party’s head
or home office fails so to perform or comply due to the occurrence of an event
or circumstance which would, if that head or home office were the Office through
which the Affected Party makes and receives payments and deliveries with respect
to the relevant Transaction, constitute or give rise to an Illegality or a Force
Majeure Event, and such failure would otherwise constitute an Event of Default
under Section 5(a)(i) or 5(a)(iii)(l) with respect to such party then, for so
long as the relevant event or circumstance continues to exist with respect to
both the Office referred to in Section 5(b)(i)(1) or 5(b)(ii)(l), as the case
may be, and the Affected Party’s head or home office, such failure will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).

 

6.                                      Early Termination; Close-Out Netting

 

(a)                                 Right to Terminate Following Event of
Default.  If at any time an Event of Default with respect to a party (the
“Defaulting Party”) has occurred and is then continuing, the other party (the
“Non-defaulting Party”) may, by not more than 20 days notice to the Defaulting
Party specifying the relevant Event of Default, designate a day not earlier than
the day such notice is effective as an Early Termination Date in respect of all
outstanding Transactions.  If, however, “Automatic Early Termination” is
specified in the Schedule as applying to a party, then an Early Termination Date
in respect of all outstanding Transactions will occur immediately upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(1), (3), (5), (6) or, to the extent analogous thereto, (8),
and as of the time immediately preceding the institution of the relevant
proceeding or the presentation of the relevant petition upon the occurrence with
respect to such party of an Event of Default specified in
Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b)                                 Right to Terminate Following Termination
Event.

 

(i)                                     Notice.  If a Termination Event other
than a Force Majeure Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction, and will also give the other
party such other information about that Termination Event as the other party may
reasonably require.  If a Force Majeure Event occurs, each party will, promptly
upon becoming aware of it, use all reasonable efforts to notify the other party,
specifying the nature of that Force Majeure Event, and will also give the other
party such other information about that Force Majeure Event as the other party
may reasonably require.

 

(ii)                                  Transfer to Avoid Termination Event.  If a
Tax Event occurs and there is only one Affected Party, or if a Tax Event Upon
Merger occurs and the Burdened Party is the Affected Party, the Affected Party
will, as a condition to its right to designate an Early Termination Date under
Section 6(b)(iv), use all reasonable efforts (which will not require such party
to incur a loss, other than immaterial, incidental expenses) to transfer within
20 days after it gives notice under Section 6(b)(i) all its rights and
obligations under this Agreement in respect of the Affected Transactions to
another of its Offices or Affiliates so that such Termination Event ceases to
exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii)                               Two Affected Parties.  If a Tax Event occurs
and there are two Affected Parties, each party will use all reasonable efforts
to reach agreement within 30 days after notice of such occurrence is given under
Section 6(b)(i) to avoid that Termination Event.

 

11

--------------------------------------------------------------------------------


 

(iv)                              Right to Terminate.

 

(1)                                 If:—

 

(A)                               a transfer under Section 6(b)(ii) or an
agreement under Section 6(b)(iii), as the case may be, has not been effected
with respect to all Affected Transactions within 30 days after an Affected Party
gives notice under Section 6(b)(i); or

 

(B)                               a Credit Event Upon Merger or an Additional
Termination Event occurs, or a Tax Event Upon Merger occurs and the Burdened
Party is not the Affected Party,

 

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(2)                                 If at any time an Illegality or a Force
Majeure Event has occurred and is then continuing and any applicable Waiting
Period has expired:—

 

(A)                               Subject to clause (B) below, either party may,
by not more than 20 days notice to the other party, designate (I) a day not
earlier than the day on which such notice becomes effective as an Early
Termination Date in respect of all Affected Transactions or (II) by specifying
in that notice the Affected Transactions in respect of which it is designating
the relevant day as an Early Termination Date, a day not earlier than two Local
Business Days following the day on which such notice becomes effective as an
Early Termination Date in respect of less than all Affected Transactions. Upon
receipt of a notice designating an Early Termination Date in respect of less
than all Affected Transactions, the other party may, by notice to the
designating party, if such notice is effective on or before the day so
designated, designate that same day as an Early Termination Date in respect of
any or all other Affected Transactions.

 

(B)                               An Affected Party (if the Illegality or Force
Majeure Event relates to performance by such party or any Credit Support
Provider of such party of an obligation to make any payment or delivery under,
or to compliance with any other material provision of, the relevant Credit
Support Document) will only have the right to designate an Early Termination
Date under Section 6(b)(iv)(2)(A) as a result of an Illegality under
Section 5(b)(i)(2) or a Force Majeure Event under Section 5(b)(ii)(2) following
the prior designation by the other party of an Early Termination Date, pursuant
to Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.

 

(c)                                  Effect of Designation.

 

(i)                                     If notice designating an Early
Termination Date is given under Section 6(a) or 6(b), the Early Termination Date
will occur on the date so designated, whether or not the relevant Event of
Default or Termination Event is then continuing.

 

(ii)                                  Upon the occurrence or effective
designation of an Early Termination Date, no further payments or deliveries
under Section 2(a)(i) or 9(h)(i) in respect of the Terminated Transactions will
be required to be made, but without prejudice to the other provisions of this
Agreement.  The amount, if any, payable in respect of an Early Termination Date
will be determined pursuant to Sections 6(e) and 9(h)(ii).

 

12

--------------------------------------------------------------------------------


 

(d)                                 Calculations; Payment Date.

 

(i)                                     Statement.  On or as soon as reasonably
practicable following the occurrence of an Early Termination Date, each party
will make the calculations on its part, if any, contemplated by Section 6(e) and
will provide to the other party a statement (1) showing, in reasonable detail,
such calculations (including any quotations, market data or information from
internal sources used in making such calculations), (2) specifying (except where
there are two Affected Parties) any Early Termination Amount payable and
(3) giving details of the relevant account to which any amount payable to it is
to be paid.  In the absence of written confirmation from the source of a
quotation or market data obtained in determining a Close-out Amount, the records
of the party obtaining such quotation or market data will be conclusive evidence
of the existence and accuracy of such quotation or market data.

 

(ii)                                  Payment Date.  An Early Termination Amount
due in respect of any Early Termination Date will, together with any amount of
interest payable pursuant to Section 9(h)(ii)(2), be payable (1) on the day on
which notice of the amount payable is effective in the case of an Early
Termination Date which is designated or occurs as a result of an Event of
Default and (2) on the day which is two Local Business Days after the day on
which notice of the amount payable is effective (or, if there are two Affected
Parties, after the day on which the statement provided pursuant to clause
(i) above by the second party to provide such a statement is effective) in the
case of an Early Termination Date which is designated as a result of a
Termination Event.

 

(e)                                  Payments on Early Termination.  If an Early
Termination Date occurs, the amount, if any, payable in respect of that Early
Termination Date (the “Early Termination Amount”) will be determined pursuant to
this Section 6(e) and will be subject to Section 6(f).

 

(i)                                     Events of Default.  If the Early
Termination Date results from an Event of Default, the Early Termination Amount
will be an amount equal to (1) the sum of (A) the Termination Currency
Equivalent of the Close-out Amount or Close-out Amounts (whether positive or
negative) determined by the Non-defaulting Party for each Terminated Transaction
or group of Terminated Transactions, as the case may be, and (B) the Termination
Currency Equivalent of the Unpaid Amounts owing to the Non-defaulting Party less
(2) the Termination Currency Equivalent of the Unpaid Amounts owing to the
Defaulting Party.  If the Early Termination Amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of the Early
Termination Amount to the Defaulting Party.

 

(ii)                                  Termination Events.  If the Early
Termination Date results from a Termination Event:—

 

(1)                                 One Affected Party.  Subject to clause
(3) below, if there is one Affected Party, the Early Termination Amount will be
determined in accordance with Section 6(e)(i), except that references to the
Defaulting Party and to the Non-defaulting Party will be deemed to be references
to the Affected Party and to the Non-affected Party, respectively.

 

(2)                                 Two Affected Parties.  Subject to clause
(3) below, if there are two Affected Parties, each party will determine an
amount equal to the Termination Currency Equivalent of the sum of the Close-out
Amount or Close-out Amounts (whether positive or negative) for each Terminated
Transaction or group of Terminated Transactions, as the case may be, and the
Early Termination Amount will be an amount equal to (A) the sum of (I) one-half
of the difference between the higher amount so determined (by party ‘T’) and the
lower amount so determined (by party “Y”) and (II) the Termination Currency
Equivalent of the Unpaid Amounts owing to X less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to Y.  If the Early Termination Amount is
a positive number, Y will pay it to X; if it is a negative number, X will pay
the absolute value of the Early Termination Amount to Y.

 

13

--------------------------------------------------------------------------------


 

(3)                                 Mid-Market Events.  If that Termination
Event is an Illegality or a Force Majeure Event, then the Early Termination
Amount will be determined in accordance with clause (1) or (2) above, as
appropriate, except that, for the purpose of determining a Close-out Amount or
Close-out Amounts, the Determining Party will:—

 

(A)                               if obtaining quotations from one or more third
parties (or from any of the Determining Party’s Affiliates), ask each third
party or Affiliate (I) not to take account of the current creditworthiness of
the Determining Party or any existing Credit Support Document and (II) to
provide mid-market quotations; and

 

(B)                               in any other case, use mid-market values
without regard to the creditworthiness of the Determining Party.

 

(iii)                               Adjustment for Bankruptcy.  In circumstances
where an Early Termination Date occurs because Automatic Early Termination
applies in respect of a party, the Early Termination Amount will be subject to
such adjustments as are appropriate and permitted by applicable law to reflect
any payments or deliveries made by one party to the other under this Agreement
(and retained by such other party) during the period from the relevant Early
Termination Date to the date for payment determined under Section 6(d)(ii).

 

(iv)                              Adjustment for Illegality or Force Majeure
Event.  The failure by a party or any Credit Support Provider of such party to
pay, when due, any Early Termination Amount will not constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(1) if such failure is due to the
occurrence of an event or circumstance which would, if it occurred with respect
to payment, delivery or compliance related to a Transaction, constitute or give
rise to an Illegality or a Force Majeure Event.  Such amount will (1) accrue
interest and otherwise be treated as an Unpaid Amount owing to the other party
if subsequently an Early Termination Date results from an Event of Default, a
Credit Event Upon Merger or an Additional Termination Event in respect of which
all outstanding Transactions are Affected Transactions and (2) otherwise accrue
interest in accordance with Section 9(h)(ii)(2).

 

(v)                                 Pre-Estimate.  The parties agree that an
amount recoverable under this Section 6(e) is a reasonable pre-estimate of loss
and not a penalty.  Such amount is payable for the loss of bargain and the loss
of protection against future risks, and, except as otherwise provided in this
Agreement, neither party will be entitled to recover any additional damages as a
consequence of the termination of the Terminated Transactions.

 

(f)                                   Set-Off.  Any Early Termination Amount
payable to one party (the “Payee”) by the other party (the “Payer”), in
circumstances where there is a Defaulting Party or where there is one Affected
Party in the case where either a Credit Event Upon Merger has occurred or any
other Termination Event in respect of which all outstanding Transactions are
Affected Transactions has occurred, will, at the option of the Non-defaulting
Party or the Non-affected Party, as the case may be (“X”) (and without prior
notice to the Defaulting Party or the Affected Party, as the case may be), be
reduced by its set-off against any other amounts (“Other Amounts”) payable by
the Payee to the Payer (whether or not arising under this Agreement, matured or
contingent and irrespective of the currency, place of payment or place of
booking of the obligation).  To the extent that any Other Amounts are so set
off, those Other Amounts will be discharged promptly and in all respects.  X
will give notice to the other party of any set-off effected under this
Section 6(f).

 

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

 

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

14

--------------------------------------------------------------------------------


 

Nothing in this Section 6(f) will be effective to create a charge or other
security interest.  This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

 

7.                                      Transfer

 

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—

 

(a)                                 a party may make such a transfer of this
Agreement pursuant to a consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all its assets to, another entity (but
without prejudice to any other right or remedy under this Agreement); and

 

(b)                                 a party may make such a transfer of all or
any part of its interest in any Early Termination Amount payable to it by a
Defaulting Party, together with any amounts payable on or with respect to that
interest and any other rights associated with that interest pursuant to Sections
8, 9(h) and 11.

 

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

8.                                      Contractual Currency

 

(a)                                 Payment in the Contractual Currency.  Each
payment under this Agreement will be made in the relevant currency specified in
this Agreement for that payment (the “Contractual Currency”).  To the extent
permitted by applicable law, any obligation to make payments under this
Agreement in the Contractual Currency will not be discharged or satisfied by any
tender in any currency other than the Contractual Currency, except to the extent
such tender results in the actual receipt by the party to which payment is owed,
acting in good faith and using commercially reasonable procedures in converting
the currency so tendered into the Contractual Currency, of the full amount in
the Contractual Currency of all amounts payable in respect of this Agreement. 
If for any reason the amount in the Contractual Currency so received falls short
of the amount in the Contractual Currency payable in respect of this Agreement,
the party required to make the payment will, to the extent permitted by
applicable law, immediately pay such additional amount in the Contractual
Currency as may be necessary to compensate for the shortfall.  If for any reason
the amount in the Contractual Currency so received exceeds the amount in the
Contractual Currency payable in respect of this Agreement, the party receiving
the payment will refund promptly the amount of such excess.

 

(b)                                 Judgments.  To the extent permitted by
applicable law, if any judgment or order expressed in a currency other than the
Contractual Currency is rendered (i) for the payment of any amount owing in
respect of this Agreement, (ii) for the payment of any amount relating to any
early termination in respect of this Agreement or (iii) in respect of a judgment
or order of another court for the payment of any amount described in clause
(i) or (ii) above, the party seeking recovery, after recovery in full of the
aggregate amount to which such party is entitled pursuant to the judgment or
order, will be entitled to receive immediately from the other party the amount
of any shortfall of the Contractual Currency received by such party as a
consequence of sums paid in such other currency and will refund promptly to the
other party any excess of the Contractual Currency received by such party as a
consequence of sums paid in such other currency if such shortfall or such excess
arises or results from any variation between the rate of exchange at which the
Contractual Currency is converted into the currency of the judgment or order for
the purpose of such judgment or order and the rate of exchange at which such
party is able, acting in good faith and using commercially reasonable procedures
in converting the currency received into the Contractual Currency, to purchase
the Contractual Currency with the amount of the currency of the judgment or
order actually received by such party.

 

(c)                                  Separate Indemnities.  To the extent
permitted by applicable law, the indemnities in this Section 8

 

15

--------------------------------------------------------------------------------


 

constitute separate and independent obligations from the other obligations in
this Agreement, will be enforceable as separate and independent causes of
action, will apply notwithstanding any indulgence granted by the party to which
any payment is owed and will not be affected by judgment being obtained or claim
or proof being made for any other sums payable in respect of this Agreement.

 

(d)                                 Evidence of Loss.  For the purpose of this
Section 8, it will be sufficient for a party to demonstrate that it would have
suffered a loss had an actual exchange or purchase been made.

 

9.                                      Miscellaneous

 

(a)                                 Entire Agreement.  This Agreement
constitutes the entire agreement and understanding of the parties with respect
to its subject matter.  Each of the parties acknowledges that in entering into
this Agreement it has not relied on any oral or written representation, warranty
or other assurance (except as provided for or referred to in this Agreement) and
waives all rights and remedies which might otherwise be available to it in
respect thereof, except that nothing in this Agreement will limit or exclude any
liability of a party for fraud.

 

(b)                                 Amendments.  An amendment, modification or
waiver in respect of this Agreement will only be effective if in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties or confirmed by an exchange of telexes or by an exchange of
electronic messages on an electronic messaging system.

 

(c)                                  Survival of Obligations.  Without prejudice
to Sections 2(a)(iii) and 6(c)(ii), the obligations of the parties under this
Agreement will survive the termination of any Transaction.

 

(d)                                 Remedies Cumulative.  Except as provided in
this Agreement, the rights, powers, remedies and privileges provided in this
Agreement are cumulative and not exclusive of any rights, powers, remedies and
privileges provided by law.

 

(e)                                  Counterparts and Confirmations.

 

(i)                                     This Agreement (and each amendment,
modification and waiver in respect of it) may be executed and delivered in
counterparts (including by facsimile transmission and by electronic messaging
system), each of which will be deemed an original.

 

(ii)                                  The parties intend that they are legally
bound by the terms of each Transaction from the moment they agree to those terms
(whether orally or otherwise).  A Confirmation will be entered into as soon as
practicable and may be executed and delivered in counterparts (including by
facsimile transmission) or be created by an exchange of telexes, by an exchange
of electronic messages on an electronic messaging system or by an exchange of
e-mails, which in each case will be sufficient for all purposes to evidence a
binding supplement to this Agreement.  The parties will specify therein or
through another effective means that any such counterpart, telex, electronic
message or e-mail constitutes a Confirmation.

 

(f)                                   No Waiver of Rights.  A failure or delay
in exercising any right, power or privilege in respect of this Agreement will
not be presumed to operate as a waiver, and a single or partial exercise of any
right, power or privilege will not be presumed to preclude any subsequent or
further exercise, of that right, power or privilege or the exercise of any other
right, power or privilege.

 

(g)                                  Headings.  The headings used in this
Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this
Agreement.

 

16

--------------------------------------------------------------------------------


 

(h)                                 Interest and Compensation.

 

(i)                                     Prior to Early Termination.  Prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction:—

 

(1)                                 Interest on Defaulted Payments.  If a party
defaults in the performance of any payment obligation, it will, to the extent
permitted by applicable law and subject to Section 6(c), pay interest (before as
well as after judgment) on the overdue amount to the other party on demand in
the same currency as the overdue amount, for the period from (and including) the
original due date for payment to (but excluding) the date of actual payment (and
excluding any period in respect of which interest or compensation in respect of
the overdue amount is due pursuant to clause (3)(B) or (C) below), at the
Default Rate.

 

(2)                                 Compensation for Defaulted Deliveries.  If a
party defaults in the performance of any obligation required to be settled by
delivery, it will on demand (A) compensate the other party to the extent
provided for in the relevant Confirmation or elsewhere in this Agreement and
(B) unless otherwise provided in the relevant Confirmation or elsewhere in this
Agreement, to the extent permitted by applicable law and subject to
Section 6(c), pay to the other party interest (before as well as after judgment)
on an amount equal to the fair market value of that which was required to be
delivered in the same currency as that amount, for the period from (and
including) the originally scheduled date for delivery to (but excluding) the
date of actual delivery (and excluding any period in respect of which interest
or compensation in respect of that amount is due pursuant to clause (4) below),
at the Default Rate.  The fair market value of any obligation referred to above
will be determined as of the originally scheduled date for delivery, in good
faith and using commercially reasonable procedures, by the party that was
entitled to take delivery.

 

(3)                                 Interest on Deferred Payments.  If:—

 

(A)                               a party does not pay any amount that, but for
Section 2(a)(iii), would have been payable, it will, to the extent permitted by
applicable law and subject to Section 6(c) and clauses (B) and (C) below, pay
interest (before as well as after judgment) on that amount to the other party on
demand (after such amount becomes payable) in the same currency as that amount,
for the period from (and including) the date the amount would, but for
Section 2(a)(iii), have been payable to (but excluding) the date the amount
actually becomes payable, at the Applicable Deferral Rate;

 

(B)                               a payment is deferred pursuant to
Section 5(d), the party which would otherwise have been required to make that
payment will, to the extent permitted by applicable law, subject to
Section 6(c) and for so long as no Event of Default or Potential Event of
Default with respect to that party has occurred and is continuing, pay interest
(before as well as after judgment) on the amount of the deferred payment to the
other party on demand (after such amount becomes payable) in the same currency
as the deferred payment, for the period from (and including) the date the amount
would, but for Section 5(d), have been payable to (but excluding) the earlier of
the date the payment is no longer deferred pursuant to Section 5(d) and the date
during the deferral period upon which an Event of Default or Potential Event of
Default with respect to that party occurs, at the Applicable Deferral Rate; or

 

(C)                               a party fails to make any payment due to the
occurrence of an Illegality or a Force Majeure Event (after giving effect to any
deferral period contemplated by clause (B) above), it will, to the extent
permitted by applicable law, subject to Section 6(c) and for so long as the
event or circumstance giving rise to that Illegality or Force Majeure Event
continues and no Event of Default or Potential Event of Default with respect to
that

 

17

--------------------------------------------------------------------------------


 

party has occurred and is continuing, pay interest (before as well as after
judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the date the
party fails to make the payment due to the occurrence of the relevant Illegality
or Force Majeure Event (or, if later, the date the payment is no longer deferred
pursuant to Section 5(d)) to (but excluding) the earlier of the date the event
or circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.

 

(4)                                 Compensation for Deferred Deliveries.  If:—

 

(A)                               a party does not perform any obligation that,
but for Section 2(a)(iii), would have been required to be settled by delivery;

 

(B)                               a delivery is deferred pursuant to
Section 5(d); or

 

(C)                               a party fails to make a delivery due to the
occurrence of an Illegality or a Force Majeure Event at a time when any
applicable Waiting Period has expired,

 

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to
Section 6(c), compensate and pay interest to the other party on demand (after,
in the case of clauses (A) and (B) above, such delivery is required) if and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.

 

(ii)                                  Early Termination.  Upon the occurrence or
effective designation of an Early Termination Date in respect of a Transaction:—

 

(1)                                 Unpaid Amounts.  For the purpose of
determining an Unpaid Amount in respect of the relevant Transaction, and to the
extent permitted by applicable law, interest will accrue on the amount of any
payment obligation or the amount equal to the fair market value of any
obligation required to be settled by delivery included in such determination in
the same currency as that amount, for the period from (and including) the date
the relevant obligation was (or would have been but for Section 2(a)(iii) or
5(d)) required to have been performed to (but excluding) the relevant Early
Termination Date, at the Applicable Close-out Rate.

 

(2)                                 Interest on Early Termination Amounts.  If
an Early Termination Amount is due in respect of such Early Termination Date,
that amount will, to the extent permitted by applicable law, be paid together
with interest (before as well as after judgment) on that amount in the
Termination Currency, for the period from (and including) such Early Termination
Date to (but excluding) the date the amount is paid, at the Applicable Close-out
Rate.

 

(iii)                               Interest Calculation.  Any interest pursuant
to this Section 9(h) will be calculated on the basis of daily compounding and
the actual number of days elapsed.

 

10.                               Offices; Multibranch Parties

 

(a)                                 If Section 10(a) is specified in the
Schedule as applying, each party that enters into a Transaction through an
Office other than its head or home office represents to and agrees with the
other party that, notwithstanding the place of booking or its jurisdiction of
incorporation or organization, its obligations are the same in terms of recourse
against it as if it had entered into the Transaction through its head or home
office, except that a party will not have

 

18

--------------------------------------------------------------------------------


 

recourse to the head or home office of the other party in respect of any payment
or delivery deferred pursuant to Section 5(d) for so long as the payment or
delivery is so deferred.  This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a
Transaction.

 

(b)                                 If a party is specified as a Multibranch
Party in the Schedule, such party may, subject to clause (c) below, enter into a
Transaction through, book a Transaction in and make and receive payments and
deliveries with respect to a Transaction through any Office listed in respect of
that party in the Schedule (but not any other Office unless otherwise agreed by
the parties in writing).

 

(c)                                  The Office through which a party enters
into a Transaction will be the Office specified for that party in the relevant
Confirmation or as otherwise agreed by the parties in writing, and, if an Office
for that party is not specified in the Confirmation or otherwise agreed by the
parties in writing, its head or home office.  Unless the parties otherwise agree
in writing, the Office through which a party enters into a Transaction will also
be the Office in which it books the Transaction and the Office through which it
makes and receives payments and deliveries with respect to the Transaction. 
Subject to Section 6(b)(ii), neither party may change the Office in which it
books the Transaction or the Office through which it makes and receives payments
or deliveries with respect to a Transaction without the prior written consent of
the other party.

 

11.                               Expenses

 

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12.                               Notices

 

(a)                                 Effectiveness.  Any notice or other
communication in respect of this Agreement may be given in any manner described
below (except that a notice or other communication under Section 5 or 6 may not
be given by electronic messaging system or e-mail) to the address or number or
in accordance with the electronic messaging system or e-mail details provided
(see the Schedule) and will be deemed effective as indicated:—

 

(i)                                     if in writing and delivered in person or
by courier, on the date it is delivered;

 

(ii)                                  if sent by telex, on the date the
recipient’s answerback is received;

 

(iii)                               if sent by facsimile transmission, on the
date it is received by a responsible employee of the recipient in legible form
(it being agreed that the burden of proving receipt will be on the sender and
will not be met by a transmission report generated by the sender’s facsimile
machine);

 

(iv)                              if sent by certified or registered mail
(airmail, if overseas) or the equivalent (return receipt requested), on the date
it is delivered or its delivery is attempted;

 

(v)                                 if sent by electronic messaging system, on
the date it is received; or

 

(vi)                              if sent by e-mail, on the date it is
delivered,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Change of Details.  Either party may by
notice to the other change the address, telex or facsimile number or electronic
messaging system or e-mail details at which notices or other communications are
to be given to it.

 

13.                               Governing Law and Jurisdiction

 

(a)                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the law specified in the Schedule.

 

(b)                                 Jurisdiction.  With respect to any suit,
action or proceedings relating to any dispute arising out of or in connection
with this Agreement (“Proceedings”), each party irrevocably:—

 

(i)                                     submits:—

 

(1)                                 if this Agreement is expressed to be
governed by English law, to (A) the non-exclusive jurisdiction of the English
courts if the Proceedings do not involve a Convention Court and (B) the
exclusive jurisdiction of the English courts if the Proceedings do involve a
Convention Court; or

 

(2)                                 if this Agreement is expressed to be
governed by the laws of the State of New York, to the non-exclusive jurisdiction
of the courts of the State of New York and the United States District Court
located in the Borough of Manhattan in New York City;

 

(ii)                                  waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party; and

 

(iii)                               agrees, to the extent permitted by
applicable law, that the bringing of Proceedings in any one or more
jurisdictions will not preclude the bringing of Proceedings in any other
jurisdiction.

 

(c)                                  Service of Process.  Each party irrevocably
appoints the Process Agent, if any, specified opposite its name in the Schedule
to receive, for it and on its behalf, service of process in any Proceedings.  If
for any reason any party’s Process Agent is unable to act as such, such party
will promptly notify the other party and within 30 days appoint a substitute
process agent acceptable to the other party.  The parties irrevocably consent to
service of process given in the manner provided for notices in Section l2(a)(i),
l2(a)(iii) or 12(a)(iv).  Nothing in this Agreement will affect the right of
either party to serve process in any other manner permitted by applicable law.

 

(d)                                 Waiver of Immunities.  Each party
irrevocably waives, to the extent permitted by applicable law, with respect to
itself and its revenues and assets (irrespective of their use or intended use),
all immunity on the grounds of sovereignty or other similar grounds from
(i) suit, (ii) jurisdiction of any court, (iii) relief by way of injunction or
order for specific performance or recovery of property, (iv) attachment of its
assets (whether before or after judgment) and (v) execution or enforcement of
any judgment to which it or its revenues or assets might otherwise be entitled
in any Proceedings in the courts of any jurisdiction and irrevocably agrees, to
the extent permitted by applicable law, that it will not claim any such immunity
in any Proceedings.

 

14.                               Definitions

 

As used in this Agreement:—

 

“Additional Representation” has the meaning specified in Section 3.

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

20

--------------------------------------------------------------------------------


 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person.  For this purpose, “control” of
any entity or person means ownership of a majority of the-voting power of the
entity or person.

 

“Agreement” has the meaning specified in Section 1(c).

 

“Applicable Close-out Rate” means:—

 

(a)                                 in respect of the determination of an Unpaid
Amount:—

 

(i)                                     in respect of obligations payable or
deliverable (or which would have been but for Section 2(a)(iii)) by a Defaulting
Party, the Default Rate;

 

(ii)                                  in respect of obligations payable or
deliverable (or which would have been but for Section 2(a)(iii)) by a
Non-defaulting Party, the Non-default Rate;

 

(iii)                               in respect of obligations deferred pursuant
to Section 5(d), if there is no Defaulting Party and for so long as the deferral
period continues, the Applicable Deferral Rate; and

 

(iv)                              in all other cases following the occurrence of
a Termination Event (except where interest accrues pursuant to clause
(iii) above), the Applicable Deferral Rate; and

 

(b)                                 in respect of an Early Termination Amount:—

 

(i)                                     for the period from (and including) the
relevant Early Termination Date to (but excluding) the date (determined in
accordance with Section 6(d)(ii)) on which that amount is payable:—

 

(1)                                 if the Early Termination Amount is payable
by a Defaulting Party, the Default Rate;

 

(2)                                 if the Early Termination Amount is payable
by a Non-defaulting Party, the Non-default Rate; and

 

(3)                                 in all other cases, the Applicable Deferral
Rate; and

 

(ii)                                  for the period from (and including) the
date (determined in accordance with Section 6(d)(ii)) on which that amount is
payable to (but excluding) the date of actual payment:—

 

(1)                                 if a party fails to pay the Early
Termination Amount due to the occurrence of an event or circumstance which
would, if it occurred with respect to a payment or delivery under a Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and for so
long as the Early Termination Amount remains unpaid due to the continuing
existence of such event or circumstance, the Applicable Deferral Rate;

 

21

--------------------------------------------------------------------------------


 

(2)                                 if the Early Termination Amount is payable
by a Defaulting Party (but excluding any period in respect of which clause
(I) above applies), the Default Rate;

 

(3)                                 if the Early Termination Amount is payable
by a Non-defaulting Party (but excluding any period in respect of which clause
(1) above applies), the Non-default Rate; and

 

(4)                                 in all other cases, the Termination Rate.

 

“Applicable Deferral Rate” means:—

 

(a)                                 for the purpose of Section 9(h)(i)(3)(A),
the rate certified by the relevant payer to be a rate offered to the payer by a
major bank in a relevant interbank market for overnight deposits in the
applicable currency, such bank to be selected in good faith by the payer for the
purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market;

 

(b)                                 for purposes of Section 9(h)(i)(3)(B) and
clause (a)(iii) of the definition of Applicable Close-out Rate, the rate
certified by the relevant payer to be a rate offered to prime banks by a major
bank in a relevant interbank market for overnight deposits in the applicable
currency, such bank to be selected in good faith by the payer after consultation
with the other party, if practicable, for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market; and

 

(c)                                  for purposes of Section 9(h)(i)(3)(C) and
clauses (a)(iv), (b)(i)(3) and (b)(ii)(1) of the definition of Applicable
Close-out Rate, a rate equal to the arithmetic mean of the rate determined
pursuant to clause (a) above and a rate per annum equal to the cost (without
proof or evidence of any actual cost) to the relevant payee (as certified by it)
if it were to fund or of funding the relevant amount.

 

“Automatic Early Termination” has the meaning specified in Section 6(a).

 

“Burdened Party” has the meaning specified in Section 5(b)(iv).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.

 

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realized under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in
Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

 

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result.  The Determining Party may
determine a Close-out Amount for any group of Terminated Transactions or any
individual Terminated Transaction but, in the aggregate, for not less than all
Terminated Transactions.  Each Close-out Amount will be determined as of the
Early Termination Date or, if that would not be commercially reasonable, as of
the date or dates following the Early Termination Date as would be commercially
reasonable.

 

22

--------------------------------------------------------------------------------


 

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

 

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:—

 

(i)                                     quotations (either firm or indicative)
for replacement transactions supplied by one or more third parties that may take
into account the creditworthiness of the Determining Party at the time the
quotation is provided and the terms of any relevant documentation, including
credit support documentation, between the Determining Party and the third party
providing the quotation;

 

(ii)                                  information consisting of relevant market
data in the relevant market supplied by one or more third parties including,
without limitation, relevant rates, prices, yields, yield curves, volatilities,
spreads, correlations or other relevant market data in the relevant market; or

 

(iii)                               information of the types described in clause
(i) or (ii) above from internal sources (including any of the Determining
Party’s Affiliates) if that information is of the same type used by the
Determining Party in the regular course of its business for the valuation of
similar transactions.

 

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilized.  Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

 

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

 

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

 

(1)                                 application to relevant market data from
third parties pursuant to clause (ii) above or information from internal sources
pursuant to clause (iii) above of pricing or other valuation models that are, at
the time of the determination of the Close-out Amount, used by the Determining
Party in the regular course of its business in pricing or valuing transactions
between the Determining Party and unrelated third parties that are similar to
the Terminated Transaction or group of Terminated Transactions; and

 

(2)                                 application of different valuation methods
to Terminated Transactions or groups of Terminated Transactions depending on the
type, complexity, size or number of the Terminated Transactions or group of
Terminated Transactions.

 

“Confirmation” has the meaning specified in the preamble.

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

23

--------------------------------------------------------------------------------


 

“Contractual Currency” has the meaning specified in Section 8(a).

 

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Cross-Default” means the event specified in Section 5(a)(vi).

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Designated Event” has the meaning specified in Section 5(b)(v).

 

“Determining Party” means the party determining a Close-out Amount.

 

“Early Termination Amount” has the meaning specified in Section 6(e).

 

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

 

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

 

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Force Majeure Event” has the meaning specified in Section 5(b).

 

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any

 

24

--------------------------------------------------------------------------------


 

relevant governmental revenue authority), and “unlawful” will be construed
accordingly.

 

“Local Business Day” means (a) in relation to any obligation under
Section 2(a)(i), a General Business Day in the place or places specified in the
relevant Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial center, if any, of the currency of such
payment and, if that currency does not have a single recognized principal
financial center, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

 

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

 

“Master Agreement” has the meaning specified in the preamble.

 

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

 

“Multiple Transaction Payment Netting” has the meaning specified in
Section 2(c).

 

Non-affected Party” means, so long as there is only one Affected Party, the
other party.

 

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Other Amounts” has the meaning specified in Section 6(f).

 

“Payee” has the meaning specified in Section 6(f).

 

“Payer” has the meaning specified in Section 6(f).

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

25

--------------------------------------------------------------------------------


 

“Proceedings” has the meaning specified in Section 13(b).

 

“Process Agent” has the meaning specified in the Schedule.

 

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organized, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Schedule” has the meaning specified in the preamble.

 

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

26

--------------------------------------------------------------------------------


 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means, with respect to any Early Termination Date,
(a) if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

 

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and
(b) otherwise, euro if this Agreement is expressed to be governed by English law
or United States Dollars if this Agreement is expressed to be governed by the
laws of the State of New York.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

 

“Transaction” has the meaning specified in the preamble.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii) or due but for Section 5(d)) to such party under
Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early Termination Date and
which remain unpaid as at such Early Termination Date, (b) in respect of each
Terminated Transaction, for each obligation under Section 2(a)(i) which was (or
would have been but for Section 2(a)(iii) or 5(d)) required to be settled by
delivery to such party on or prior to such Early Termination Date and which has
not been so settled as at such Early Termination Date, an amount equal to the
fair market value of that which was (or would have been) required to be
delivered and (c) if the Early Termination Date results from an Event of
Default, a Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are Affected Transactions, any
Early Termination Amount due prior to such Early Termination Date and which
remains unpaid as of such Early Termination Date, in each case together with any
amount of interest accrued or other compensation in respect of that obligation
or deferred obligation, as the case may be, pursuant to Section 9(h)(ii)(1) or
(2), as appropriate. The fair market value of any obligation referred to in
clause (b) above will be determined as of the originally scheduled date for
delivery, in good faith and using commercially reasonable procedures, by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it will be the average of the Termination Currency Equivalents of
the fair market values so determined by both parties.

 

“Waiting Period” means:—

 

27

--------------------------------------------------------------------------------


 

(a)                                 in respect of an event or circumstance under
Section 5(b)(i), other than in the case of Section 5(b)(i)(2) where the relevant
payment, delivery or compliance is actually required on the relevant day (in
which case no Waiting Period will apply), a period of three Local Business Days
(or days that would have been Local Business Days but for the occurrence of that
event or circumstance) following the occurrence of that event or circumstance;
and

 

(b)                                 in respect of an event or circumstance under
Section 5(b)(ii), other than in the case of Section 5(b)(ii)(2) where the
relevant payment, delivery or compliance is actually required on the relevant
day (in which case no Waiting Period will apply), a period of eight Local
Business Days (or days that would have been Local Business Days but for the
occurrence of that event or circumstance) following the occurrence of that event
or circumstance.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

COMERICA BANK

MACK-CALI REALTY, L.P.

By

/s/Sheila M. Fontana

 

By: Mack-Cali Realty Corporation, its general partner

 

Name: Sheila M. Fontana

By:

/s/ Anthony Krug

 

Title: Vice President

 

Name: Anthony Krug

 

 

 

Title: Chief Financial Officer

 

28

--------------------------------------------------------------------------------


 

SCHEDULE
to the
2002 ISDA MASTER AGREEMENT
dated as of
January 6, 2016, 2015

 

between

 

COMERICA BANK

(“Party A”)

 

and

 

MACK-CALI REALTY, L.P.

(“Party B”)

 

Part 1.  Termination Provisions.

 

(a)           “Specified Entity” means, in relation to Party A for the purpose
of:

 

Section 5(a)(v):

Not Applicable

Section 5(a)(vi):

Not Applicable

Section 5(a)(vii):

Not Applicable

Section 5(b)(v):

Not Applicable

 

and in relation to Party B for the purpose of:

 

Section 5(a)(v):

Not Applicable

Section 5(a)(vi):

Not Applicable

Section 5(a)(vii):

Not Applicable

Section 5(b)(v):

Not Applicable

 

(b)                                 “Specified Transaction” will have the
meaning specified in Section 14.

 

(c)                                  The “Cross Default” provisions of
Section 5(a)(vi) will apply to Party A and will apply to Party B; provided, that

 

(i)                                     the phrase “or becoming capable at such
time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi); and

 

(ii)                                  the following language shall be added to
the end thereof:  “provided, however, that an Event of Default shall not occur
under either (1) or (2) above if the default, event of default, or other similar
condition or event referred to in (1) or the failure to pay referred to in
(2) is caused not by the unavailability of funds but is caused solely due to a
technical or administrative error which has been remedied within three Local
Business Days after a notice of such failure is given to the party.”

 

“Specified Indebtedness” will have the meaning specified in Section 14 of the
Agreement except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business.

 

“Threshold Amount” means in relation to Party A, an amount equal to 3% of the
shareholders’ equity of Party A; and in relation to Party B, $50,000,000.

 

--------------------------------------------------------------------------------


 

(d)                                 The “Credit Event Upon Merger” provisions of
Section 5(b)(v) of this Agreement will apply to Party A and will apply to Party
B, except that Section 5(b)(v)(3) shall not apply to Party A or Party B.

 

(e)                                  The “Automatic Early Termination” provision
of Section 6(a) will not apply to Party A and will not apply to Party B.

 

(f)                                   “Termination Currency” means United States
Dollars.

 

(g)                                  Additional Termination Event does not
apply.

 

Part 2.  Tax Representations.

 

(a)                                 Payer Tax Representations.  For the purposes
of Section 3(e), Party A and Party B make the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement.  In making this representation, it may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy
and effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of this Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b)                                 Payee Tax Representations.

 

For the purposes of Section 3(f), Party A makes the following representations:

 

It is a Texas banking association.

 

For purposes of Section 3(f), Party B makes the following representations:

 

Party B represents that it is a U.S. person for U.S. federal income tax
purposes.

 

Part 3.
Agreement to Deliver Documents

 

For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents:

 

(a)                                 Tax forms, documents or certificates to be
delivered under Section 4(a) are:

 

Party required to
deliver document

 

Forms/Documents/Certificates

 

Date by which
to be delivered

Party A and Party B

 

An executed United States Internal Revenue Service Form W-8ECI (or any successor
thereto), Form W-8BEN (or any successor thereto), or W-9 (or any successor
thereto), as applicable.

 

(i) Upon execution of this Agreement, (ii) promptly upon reasonable request by
the other party, and (iii) promptly upon learning that any such form previously
provided has become obsolete, incorrect, or ineffective.

 

30

--------------------------------------------------------------------------------


 

Party A and Party B

 

Any form, document or certificate reasonably requested by the other party in
order for such other party to be able to make payments hereunder without
withholding for or on account of Taxes or with such withholding at a reduced
rate.

 

Upon earlier of (i) reasonable demand (ii) the other party learning that the
form or document is required.

 

(b)                                 Other documents to be delivered are:

 

Party
required to
deliver

 

Form/Document/Certificate

 

Date by which to be
delivered

 

Covered by
Section 3(d)
Representation

Party A and Party B

 

Certified copies of all corporate authorizations and any other documents with
respect to the execution, delivery and performance of this Agreement.

 

Upon execution and delivery of this Agreement

 

Yes

Party A and Party B

 

Certificate of authority and specimen signatures of individuals executing this
Agreement and each confirmation.

 

Upon execution and delivery of this Agreement and thereafter upon request of the
other party.

 

Yes

 

Part 4.  Miscellaneous

 

(a)                                 Addresses for Notices.  For the purpose of
Section 12(a):

 

Address:

 

Comerica Bank, Oaktec Officer Center

 

 

3551 Hamlin Road, MC 7272

 

 

Auburn Hills, MI 48326

Attention:

 

Global Capital Markets Operations

Facsimile No:

 

248-371-6841

 

Telephone No: 248-371-6745

Email:

 

FMOperations_CAL@comerica.com

 

 

 

 

 

Address for notices or communications to Party B:

 

 

 

 

 

Address:

 

MACK-CALI REALTY, L.P.

 

 

343 Thornall Street, 8th Floor

 

 

Edison, NJ 08837-2206

Attention:

 

William Fitzpatrick

 

 

Phone:

 

732.590.1510

 

 

Fax:

 

732.205.8237

 

 

 

31

--------------------------------------------------------------------------------


 

Email:

bfitzpatrick@mack-cali.com

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Address:

Chatham Financial Corporation

 

 

 

235 Whitehorse Lane

 

 

 

Kennett Square, PA 19348

 

 

Attention:

Paul Elsen

 

 

Phone:

484-731-0427

 

 

Email:

pelsen@chathamfinancial.com

 

 

 

(b)                                 Process Agent.  For the purpose of
Section 13(c):

 

Party A appoints as its Process Agent:  Not applicable.

 

Party B appoints as its Process Agent: Not applicable.

 

(c)                                  Offices.  The provisions of
Section 10(a) will apply to this Agreement.

 

(d)                                 Multibranch Party.  For the purpose of
Section 10(c):

 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.

 

(e)                                  Calculation Agent. The Calculation Agent is
Party A, unless an Event of Default has occurred and is continuing with respect
to Party A, in which case Party B may appoint a Leading Dealer to act as
substitute Calculation Agent for so long as such Event of Default is
continuing.  A “Leading Dealer” means a leading dealer in the relevant market
that is not an Affiliate of either of the parties.

 

(f)                                   Credit Support Document. Credit Support
Document means, in relation to Party A, none and, in relation to Party B, none.

 

(g)                                  Credit Support Provider.  Credit Support
Provider means, in relation to Party A, none and, in relation to Party B, none.

 

(h)                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the law of the State of New York
(without reference to choice of law doctrine).

 

(i)                                     Netting of Payments.  “Multiple
Transaction Payment Netting” will not apply for the purpose of Section 2(c) of
this Agreement; provided, that Party A and Party B may agree from time to time
that Multiple Transaction Payment Netting will apply to certain specific
Transactions.

 

(j)                                    “Affiliate” will have the meaning
specified in Section 14 of this Agreement.

 

(k)                                 Absence of Litigation.  For the purpose of
Section 3(c):

 

“Specified Entity” means in relation to Party A, None.

 

“Specified Entity” means in relation to Party B, None.

 

(l)                                     No Agency.           The provisions of
Section 3(g) will apply to this Agreement.

 

(m)                             Additional Representation will apply.  For the
purposes of Section 3 of this Agreement each the following will constitute an
Additional Representation:

 

(i)                                     Relationship Between Parties. Each party
will be deemed to represent to the other party on the date on which it enters
into a Transaction that (absent a written agreement between the parties that
expressly imposes affirmative obligations to the contrary for that Transaction):

 

32

--------------------------------------------------------------------------------


 

(1)                                 Non-Reliance.  It is acting for its own
account, and it has made its own independent decisions to enter into that
Transaction and as to whether that Transaction is appropriate or proper for it
is based upon its own judgement and upon advice from such advisers as it has
deemed necessary.  It is not relying on any communication (written or oral) of
the other party as investment advice or as a recommendation to enter into that
Transaction; it being understood that information and explanations related to
the terms and conditions of a Transaction shall not be considered investment
advice or a recommendation to enter into that Transaction.  No communication
(written or oral) received from the other party shall be deemed to be an
assurance or guarantee as to the expected results of the Transaction.

 

(2)                                 Assessment and Understanding.  It is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of that Transaction.  It is also capable of assuming, and
assumes, the risks of that Transaction.

 

(3)                                 Status of Parties.  The other party is not
acting as a fiduciary for or an adviser to it in respect of that Transaction.

 

(4)                                 Eligible Contract Participant.  It is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act

 

(n)                                 Recording of Conversations.  Each party
consents to the recording of telephone conversations between the trading,
marketing and other relevant personnel of the parties in connection with this
Agreement or any potential Transaction and agrees, to the extent permitted by
the applicable law, that recordings may be submitted in evidence to any court or
legal proceedings for the purpose of establishing any matters relating to this
Agreement.

 

Part 5.  Other Provisions.

 

(a)                                 Scope of Agreement.  Notwithstanding
anything contained in this Agreement to the contrary, any transaction (other
than a repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction or securities lending transaction) which may otherwise constitute a
“Specified Transaction” (without regard to the phrase “which is not a
Transaction under this Agreement but” in the definition of “Specified
Transaction”) for purposes of this Agreement which has been or will be entered
into between the parties shall constitute a “Transaction” which is subject to,
governed by, and construed in accordance with the terms of this Agreement,
unless any Confirmation with respect to a Transaction entered into after the
execution of this Agreement expressly provides otherwise.

 

(b)                                 Dodd-Frank Information.  In accordance with
the notice procedures set forth in this Agreement, each Party agrees to promptly
provide the other Party with any information reasonably requested by such other
Party to enable such other Party to comply with Title VII of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and CFTC Regulations in connection
with any Transaction outstanding between the Parties under this Agreement.

 

(c)                                  Record-keeping.  Each Party shall comply
with the applicable recordkeeping requirements set forth in CFTC Regulation
45.2(b). Each Party shall also comply with the applicable recordkeeping
retention and retrieval requirements set forth in CFTC Regulations 45.2(c), (d),
(e) and (h).  In accordance with U.S. Commodity Futures Trading Commission (the
“CFTC”) Regulation 45.8, Party A shall be the “reporting counterparty” (as that
term is defined in CFTC Regulation 45.1) with respect to all Transactions under
this Agreement.  As the “reporting counterparty,” Party A will provide and
report to a registered a “swap data repository” as defined

 

33

--------------------------------------------------------------------------------


 

in Section 1a(48) of the Commodity Exchange Act, as amended, and CFTC
Regulations all of the information and data required to be reported under CFTC
Regulations with respect to the Transactions and events under this Agreement.

 

(d)                                 Waiver of Trial by Jury.  Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to this
Agreement or any Transaction.

 

(e)                                  Severability. If any provision of this
Agreement is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired thereby.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

(f)                                   Transfer.  Section 7 of this Agreement is
hereby amended by inserting the following phrase “which consent shall not be
unreasonably withheld” in the third line thereof after the word “party” and
before the word “except”.

 

(g)                                  Accuracy of Specified Information. 
Section 3(d) is hereby amended by adding in the third line thereof after the
word “respect” and before the period, the phrase “or, in the case of audited or
unaudited financial statements, a fair presentation in all material respects of
the financial condition of the relevant person.”

 

(h)                                 2002 Master Agreement Protocol. The parties
agree that the definitions and provisions contained in Annexes 1 to 16 and
Section 6 of the 2002 Master Agreement Protocol published by the International
Swaps and Derivatives Association, Inc. on 15th July, 2003 are incorporated into
and apply to this Agreement.

 

(i)                                     Withholding Tax imposed on payments to
non-US counterparties under the United States Foreign Account Tax Compliance
Act. “Tax” as used in Part 2(a)(Payer Tax Representation) and “Indemnifiable
Tax” as defined in Section 14 shall not include any U.S. federal withholding Tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”) and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections
(“FATCA Withholding Tax”). For the avoidance of doubt, the FATCA Withholding Tax
is a Tax the deduction or withholding of which is required by applicable law for
purposes of Section 2(d).

 

(j)                                    Incorporation of 2006 ISDA Definitions.
The definitions and provisions contained in the 2006 ISDA Definitions (“2006
Definitions”) each as published by the International Swap and Derivatives
Association, Inc., are incorporated into any Confirmation which supplements and
forms part of this Agreement, and all capitalised terms used in a Confirmation
shall have the meaning set forth in the 2006 Definitions, unless otherwise
defined in a Confirmation.  In the event of any conflict between the provisions
of this Agreement and the provisions of the 2006 Definitions, the provisions of
this Agreement shall apply, and in the event of any conflict between the
provisions of this Agreement and a Confirmation, the provisions of the
Confirmation shall apply.

 

PART 6: Additional Terms for Foreign Exchange and Currency Option Transactions

 

(a)       Incorporation of Definitions. The 1998 FX and Currency Option
Definitions (the “FX Definitions”), published by the International Swaps and
Derivatives Association, Inc., the Emerging Markets Traders Association and The
Foreign Exchange Committee, are hereby incorporated by reference with respect to
FX Transactions (as defined in the FX Definitions) and Currency Option
Transactions (as defined in the FX Definitions). Terms defined in the FX
Definitions shall have the same meanings in this Part 6.

 

(b)       Scope and Confirmations.  Any confirmation in respect of any FX
Transaction or Currency Option Transaction into which the parties may enter, or
may have entered into prior to the date

 

34

--------------------------------------------------------------------------------


 

hereof, that fails by its terms to expressly exclude the application of this
Agreement shall (to the extent not otherwise provided for in this Agreement)
(i) constitute a “Confirmation” as referred to in this Agreement even where not
so specified in such confirmation and (ii) supplement form a part of, and be
subject to this Agreement, and all provisions in this Agreement will govern such
Confirmation except as modified therein.  Without limitation of the forgoing,
where an FX Transaction or Currency Option Transaction is confirmed by means of
exchange of electronic messages on an electronic messaging system or by means of
facsimile or telex (whether manually or automatically generated) or other
document or confirming evidence shall constitute a Confirmation for the purposes
of this Agreement even where not so specified therein.

 

(c)       Automatic Exercise.  Section 3.6(c) of the FX Definitions is hereby
amended by deleting the words “equal or” from the fifth line and by replacing
the words “the product of (i) one percent of the Strike Price multiplied by ( ii
) the Call Currency Amount or the Put Currency Amount, as appropriate” with
“zero”. Unless otherwise specified in the relevant Confirmation, “Automatic
Exercise” will apply to any Currency Option Transaction under this agreement.

 

IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

COMERICA BANK

MACK-CALI REALTY, L.P.

By

/s/Sheila M. Fontana

 

By: Mack-Cali Realty Corporation, its general partner

 

Name: Sheila M. Fontana

By:

/s/ Anthony Krug

 

Title: Vice President

 

Name: Anthony Krug

 

 

 

Title: Chief Financial Officer

 

35

--------------------------------------------------------------------------------